Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 8, 13 and 19.

Allowable Subject Matter

3.	Claims 1-7, 9-12, 14-18 and 20-23 are allowed.
4.	Claims 1-7, 9-12, 14-18 and 20-23 are renumbered.

5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because none of the prior art of record teaches or fairly suggests a system comprising: an apparatus comprising: a processing unit operatively coupled to memory; a sensor operatively coupled to the processing unit; and an inertial measurement unit (IMU) operatively coupled to the sensor; and one or more hooks positioned on an external surface of the apparatus, the one or more hooks configured to receive a force to position the apparatus directly on an appendage in a hands-free motion; and an artificial intelligence platform in communication with the apparatus, the artificial intelligence platform having a detection engine to track progress of motion upon activation of the artificial intelligence platform, the detection engine to: capture an initial position of the IMU; recognize movement of the IMU from the initial position; perform a comparison including compare the captured initial position to a second position correlated with the 
Claim 9 is allowed because none of the prior art of record teaches or fairly suggests a computer program product to support sensory data in an artificial intelligence platform, comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processing unit to: track progress of motion through an operatively coupled apparatus, the apparatus comprising: a sensor operatively coupled to an inertial measurement unit (IMU); and one or more hooks positioned on an external surface of the apparatus, the one or more hooks configured to receive a force to position the apparatus directly on an appendage in a hands-free motion; and capture an initial position of an inertial measurement unit (IMU) operatively coupled to the artificial intelligence platform; recognize movement of the IMU from the initial position; perform a comparison including compare the captured initial position to a second position correlated with the recognized movement; physically convey a manifestation of the feedback to the positioned apparatus; and responsive to the feedback from the artificial intelligence platform, the one or more hooks are configured to selectively receive a reverse force to remove the apparatus from the appendage in a hands-free motion, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 14 is allowed because none of the prior art of record teaches or fairly suggests a system comprising: a method including the steps of: providing an apparatus 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
 Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857